Citation Nr: 1824089	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for depressive disorder.

2. Entitlement to service connection for depressive disorder


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The Veteran originally requested a hearing with a Board member but withdrew his request in July 2017 correspondence.  The Board previously considered this issue and denied reopening in August 2017.  The Veteran appealed to the Court of Appeals for Veterans' Claim, which granted a joint motion for remand in December 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In unappealed October 2009 rating decision, the RO denied the claim for service connection for depressive disorder; no new and material evidence was received within one year of the decision.

2. Evidence received since the RO's October 2009 decision raises a reasonable possibility of substantiating the claim of service connection for depressive disorder.

3. The evidence shows that the Veteran's service-connected left knee disability contributes to his depressive disorder.



CONCLUSIONS OF LAW

1.  The October 2009 RO denial of service connection for depressive disorder became final but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156 (2017).

2.  The criteria for service connection for depressive disorder have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied service connection for depressive disorder in an October 2009 rating decision.  The RO found that the Veteran's depressive disorder neither occurred in nor was caused by service.  The Veteran was notified of his appellate rights, but he did not appeal or provide new evidence for his claim until more than one year after the decision.  Therefore, the October 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the October 2009 denial for depressive disorder included VA treatment records, service treatment records, and statements from the Veteran that he had depression due to Vietnam service.  VA treatment records showed diagnosis of depressive disorder, not otherwise specified (NOS) due to spinal disc condition.  See July 2004, February 2009 records.  Service treatment records were silent for any complaints of or treatment for mental health problems.  

Since the October 2009 denial, the Veteran submitted, through his representative, a private medical opinion on the nexus between his depressive disorder and service-connected left knee disability.  This evidence was not considered by decision makers at the time of the prior denial and relates to the unestablished nexus element necessary to substantiate the claim.  As new and material evidence has been received, the claim of service connection for depressive disorder is reopened.  38 C.F.R. § 3.156(a).  

During the pendency of this appeal, the Veteran applied to reopen his claim for posttraumatic stress disorder (PTSD).  The RO treated that claim separately from the depressive disorder appeal and is completing development currently.  As such, this Board decision does not contemplate PTSD and has no bearing on the Veteran's currently pending PTSD claim.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose a mental health disability or determine its cause as this requires specialized medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence, the Board finds that the criteria for service connection for depressive disorder have been met on a secondary basis.  38 C.F.R. §§ 3.303, 3.310.

The evidence shows a current mental health diagnosis and a service-connected left knee disability.  VA examinations and treatment records document the Veteran with a diagnosis of depressive disorder, not otherwise specified.  The Veteran is service-connected for a left knee disability rated at 10 percent based on painful motion.

The Veteran submitted a May 2017 medical opinion where C.R. Ph.D. wrote that the Veteran suffers from major depressive disorder.  C.R. found that the record indicates it is as likely as not that the Veteran's service-connected knee condition contributed to the development of his depressive disorder.  She noted that he had most often been diagnosed with major depressive disorder secondary to medical condition/pain and this diagnosis indicates that his clinicians conceptualize his depression as a psychological response to on-going health problems and chronic pain.  C.R. further explained that while his clinicians have sometimes specifically referenced the Veteran's lower back pain, often the medical conditions contributing to his depression have not been specified or enumerated.  She concluded that it is well established that pain and depression interact and it is reasonable to assume that there is a cumulative effect of his several painful ailments, including his service-connected left knee condition.  The Board finds this opinion supported by rationale and probative.  

The June 2017 PTSD examiner opined that there was no relationship between the Veteran's diagnosed mental condition and the stressors reported by him during his military service and no evidence of the reported condition following his discharge.  The examiner found that the Veteran appears to have developed most of his currently diagnosed mental disorder after he suffered a serious automobile accident in 1998 that has left him with multiple residual conditions with chronic pain.  
A December 2014 treatment record shows the diagnostic impression of depressive disorder secondary to medical conditions/chronic pain.  July 2004 and February 2009 treatment records indicate depressive disorder due to spinal disc condition.

While the majority of the medical evidence lists depressive disorder due to a post-service automobile accident and resulting spinal disc condition, there is no evidence refuting the private opinion that there is a cumulative effect and the service-connected left knee also contributes to the Veteran's depressive disorder.  The evidence shows that the depressive disorder is proximately due to the service-connected left knee disability such that service connection is established on a secondary basis.  38 C.F.R. § 3.310(a).  



ORDER

Service connection for depressive disorder is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


